Citation Nr: 0943463	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to February 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2008, the Veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board. Nonetheless, in 
September 2009, he withdrew his hearing request.  There are 
no other hearing requests of record, so the Board deems his 
request for a hearing to have been withdrawn. See 38 C.F.R. § 
20.704(d), (e) (2009). 


FINDINGS OF FACT

1. The Veteran was exposed to noise during active service.

2. Hearing impairment for VA compensation purposes was not 
demonstrated until many decades following separation from 
active service; the weight of the competent evidence does not 
show that the Veteran's currently diagnosed hearing loss was 
causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in May 2005 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The notice letter discussed above fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  Therefore, the Board concludes that 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  No further development is required with 
respect to the duty to notify.  


To the extent that the Veteran was never informed of how VA 
determines disability ratings and effective dates, as the 
instant decision denies service connection, no disability 
rating or effective date will be assigned.  Accordingly, any 
absence of Dingess notice is moot.  Therefore, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a hearing held before a 
Decision Review Officer.  Here, the Board notes that the 
Veteran requested and was scheduled for a hearing before a 
VLJ, but he effectively withdrew such request in September 
2009.  

The Board notes that the Veteran's reserve unit records are 
apparently unavailable for review.  The RO exhausted all 
avenues to obtain any such records, including inquires with 
his National Guard unit and at the Records Processing Center 
(RPC), but was unable to obtain any related records.  All 
other available active duty service treatment records have 
been obtained and associated with the file.  In sum, the RO's 
efforts to obtain the records and requests to alternate 
sources satisfied VA's duty to assist the Veteran in 
obtaining records Where service treatment records are absent 
or missing, there is a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  The case law does not, however, lower the 
legal standard for proving a claim for service connection. 
Russo v. Brown, 9 Vet. App. 46 (1996).  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).



Bilateral Hearing Loss 

It is the Veteran's contention that he was exposed to 
acoustic trauma during active duty which caused his current 
hearing loss.  He specifically asserts that in his capacity 
as a supply officer in a transportation battalion, he spent 
15 to 17 hours a day in close proximity to a motor pool that 
generated constant, loud noise.  See Decision Review Officer 
Hearing Transcript, pp. 3-4.  He also contends that he was 
exposed to periodic rifle range noise while on active duty 
after returning from his service in Vietnam.  

Here, it is noted that the Veteran's personnel records 
confirm that he served in Vietnam with the Motor Transport 
Battalion in 1968.  In this regard, the Board finds that 
exposure to acoustic trauma in service is consistent with the 
circumstances of his service. 38 U.S.C. § 1154(a).  However, 
this fact alone does not enable a grant of service connection 
for bilateral hearing loss.  Rather, it must further be shown 
that such noise exposure resulted in chronic disability.  
Here, the Board finds that the evidence does not demonstrate 
that hearing loss was incurred during active service, for the 
reasons discussed below.

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In this regard, 
the Board notes that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

In the present case, a May 2006 VA audiology report reveals 
findings indicative of bilateral hearing loss under 38 C.F.R. 
§ 3.385.  Therefore, the first element of a service 
connection claim is deemed satisfied here.  However, as will 
be discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the Veteran's service 
treatment records have been reviewed.  Such records are 
absent any complaints or treatment referable to a hearing 
loss disability as defined under 38 C.F.R. § 3.385.  A report 
of medical examination, which was misdated as "January 11, 
1964," and subsequently corrected to "January 11, 1965," 
reflects that the Veteran underwent a complete physical 
examination for the purpose of a commission appointment 
(OCC).  Whispered-voice and spoken-voice testing performed at 
that time revealed normal hearing (15/15) bilaterally; 
clinical evaluation of the ears was also normal.  A 
contemporaneous audiogram was not conducted.  

Several months later, in May 1965, the Veteran underwent 
another physical examination for entry to active duty (EAD).  
In a report of medical history of the same date, he denied 
having any problems related to the ears.  Similarly, a 
contemporaneous report of medical examination demonstrated a 
clinically normal evaluation of the ears; whispered-voice and 
spoken-voice testing again revealed that his hearing was 
normal (15/15) bilaterally.  Again, no audiogram was 
conducted at that time.  

The Veteran's February 7, 1969 discharge examination 
indicated a normal clinical evaluation of ears.  A 
contemporaneous audiogram, also dated February 7, 1969, 
revealed hearing within normal limits, but also showed a high 
frequency hearing loss in the right ear (i.e., 60 decibels in 
the 6000 Hz frequency).  

The Veteran argues that such findings are dispositive proof 
of in-service hearing loss. See Letter from Veteran, dated 
September 2009.  However, as explained above, this particular 
audiogram finding does not satisfy the requirements set forth 
under 38 C.F.R. § 3.385, which defines impaired hearing.  
Thus, the Veteran's service treatment records, to include his 
discharge examination and accompanying audiogram, do not show 
a right or left ear hearing loss of VA purposes.  

Although the service treatment records do not show that 
hearing loss was incurred during active duty, this does not, 
in itself, preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current hearing loss is causally related to active service, 
for the reasons discussed below.  

Following discharge, the post-service medical evidence does 
not demonstrate any findings indicative of bilateral hearing 
loss until 2006.  An April 2006 letter written by Dr. Malone 
indicates a diagnosis of hearing loss; likewise a May 2006 
"unofficial" audiogram from the VAMC-Charleston shows left 
and right ear hearing loss.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In considering whether any present hearing loss disability is 
causally related to active service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the Veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In the present case, however, the Veteran has not 
specifically endorsed a continuity of hearing loss symptoms 
from the time of separation from service to the present time.  
Moreover, as previously noted, such continuity of 
symptomatology has not been demonstrated by the post-service 
treatment record.  

With respect to the third element of a service connection 
claim, that of a medical nexus between the in-service injury 
and current disability, the Veteran underwent a VA 
audiological examination in November 2007.  At that time, the 
Veteran stated that he had difficulties understanding 
conversation; he generally denied long-term occupational 
noise exposure, and stated that he was exposed to some 
recreational noise due to law equipment, power tools, and 
woodworking tools.  After conducting a physical and 
audiological examination of the Veteran, and after review of 
the entire claims file, the audiologist opined that the 
Veteran's bilateral hearing loss was not due to acoustic 
trauma in the military, and that no current hearing loss was 
otherwise due to service.  The rationale provided included 
the fact that the Veteran's in-service audiograms showed 
normal hearing bilaterally.  The Board finds this opinion to 
be highly probative as to the question of medical nexus since 
it was rendered after a thorough review of the Veteran's 
claims file and supported by accompanying rationale. 

It is noted that the Veteran argues that he was never given 
an audiogram at separation from service in 1969.  Rather, he 
asserts that the audiogram upon which the VA examiner based 
her negative opinion was misdated (as was his corrected 
January 1965 commission appointment examination), and that 
the audiogram is actually from 1965 (around the time on his 
entrance).  See Letter from Veteran, dated January 2008.  

However, review of the only audiogram in the claims file 
clearly shows a "day/month" date of February 7; this is the 
exact date upon which his February 7, 1969 discharge 
examination was conducted.  To the extent that the "year" 
date on the February 7, 1969 audiogram could be mistaken for 
1964, it is noted that the Veteran did not even enter into 
active service until May 1965.  In any event, none of the 
service treatment records, regardless of the claimed date 
discrepancy, show that the Veteran had impaired hearing, as 
defined by VA, at any time during active service.  The Board 
further notes that the VA examiner's opinion was essentially 
based on the fact that the service treatment records, whether 
at entrance, separation, or any time between, failed to show 
impaired hearing.  Thus, even assuming, arguendo, that the 
February 7, 1969 audiogram date was a typographical error, it 
still does not alter the fact that impaired hearing loss was 
not shown in-service.  For these reasons, the VA examiner's 
opinion is still highly probative as to the question of 
medical nexus.  

The Board does acknowledge an April 2006 statement written by 
Dr. Malone.  In that communication, Dr. Chang indicated a 
general diagnosis of hearing loss and stated that such 
hearing loss was "due to noise exposure during military 
service." However, the Board finds this opinion to be of 
little probative value for several reasons.  First, Dr. 
Malone's statement is unsupported by any type of accompanying 
rationale; secondly, there is no indication that the 
Veteran's claims file or service treatment records were 
reviewed in rendering such an opinion; and finally, there is 
no indication that the Veteran's ears and/or hearing acuity 
were actually physically examined by physician.  For all of 
these reasons, the Board finds that the April 2006 statement 
from Dr. Malone cannot support a grant of service connection 
on a direct basis here.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  As noted, under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, to include sensorineural hearing loss, 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of a hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In so finding, the Board acknowledges the Veteran's belief 
that he was given an audiogram after separation from active 
duty in 1969 for Marine Corps Reserve purposes, and also for 
his civilian occupation at Johnson and Johnson.  See Letter 
from Veteran with Addendum, dated July 2007.  He contends 
that any such audiograms conducted at that time would show 
hearing loss.  Here, the Board notes that the RO attempted to 
obtain both the Marine Air Wing reserve unit records from 
1969 to 1970, and any medical records from his civilian 
employment at Johnson and Johnson.  Ultimately, the record 
shows that the Veteran contacted his civilian employer and 
was informed that any such medical records were destroyed 
after 30 year, and thus, they were no longer available.  See 
Letter from Veteran, dated March 31, 2008.  With respect to 
the reserve unit records, the RO sent requests to both the 
reserve unit and to the Records Processing Center (RPC), the 
facility where such records would likely be maintained after 
his reserve obligation date expired.  Unfortunately, both 
requests were fruitless, and the RPC responded that all of 
the Veteran's available service records had already been sent 
to the RO.  

Thus, as there is no available clinical evidence to establish 
that the Veteran's hearing loss manifested to a compensable 
degree within the applicable time period (under C.F.R. § 
3.307(a)(3)), service connection cannot be granted on a 
presumptive basis here.  Further, as the February 7, 1969 
audiogram failed to show impaired hearing at discharge, it is 
unlikely that either a USMCR and/or civilian employment 
audiogram, conducted several months later in 1969 would show 
impaired hearing as required under 38 C.F.R. § 3.385.  

Finally, the Board acknowledges the Veteran's own belief that 
his current bilateral hearing loss is causally related to 
active service.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence does not demonstrate that the 
Veteran's bilateral hearing loss is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


